DETAILED ACTION
This action is responsive to the Applicant’s response filed 06/13/22.
As indicated in Applicant’s response, claims 1, 7-9 have been amended.  Claims 1-14 are pending in the office action.
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 14 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Lee et al, USPubN: 2020/0356857 (herein Lee) in view of McDonnell et al, USPubN: 2020/0175378 (herein McDonnell), and Piche et al, USPubN: 2018/0025288 (herein Piche), further in view of Tocornal et al, USPubN: 2020/0356839 (herein Tocornal) and Walters et al, USPubN: 2020/0012900 (herein Walters) and Baker, USPubN: 2020/0143240 (herein Baker) Koch et al, USPubN: 2018/0240041 (herein Koch) and Almond et al, USPubN: 2006/0003303 (herein Almond) 
	As per claim 1, Lee discloses an apparatus for generating a temperature prediction model, the apparatus comprising:
	the temperature prediction model configured to provide a training environment (para 0095, 0099, 0100); and a processor configured to:
	set a hyperparameter (hyperparameters were set - para 0112-0113) of the temperature prediction model (see above; predicted values are obtained using a model ... trained that shows predicted and actual values of zone temperature - para 0113) of the temperature prediction model (see above; predicted values are obtained using a model ... trained that shows predicted and actual values of zone temperature - para 0113);
	train the temperature prediction model (Fig. 7, 8, 10), in which the hyperparameter is set (e.g. para 0112), so that the temperature prediction model, in which the hyperparameter is set, outputs a predicted temperature (values of zone temperature, predicted values - para 0113; Fig. 7-8, 10);
	repeat the training of the temperature prediction model (para 0010-0011) and adjust the model affected thermal variables.
	A) Lee does not explicitly disclose training or retraining the temperature prediction model in terms of
	(i) prediction model configured with a simulation environment
	(ii) processor configured to
	update the hyperparameter on the basis of a difference between the predicted temperature outputted from the trained temperature prediction model, and an actual temperature; and	repeat the setting of the hyperparameter, the training of the temperature prediction model, and the updating of the hyperparameter on the basis of the difference between the predicted temperature and the actual temperature by a predetermined number of times or more to set a final hyperparameter of the temperature prediction model.
	As for (i)
	Tocornal discloses climate simulation models implemented with neural networks training (para 0023, 0029-0032; Fig. 6A-6B) with correlation analysis based on hyperparameter settings (para 0145) configured via machine learning (para 0107; Fig. 5A) and predicted data and datasets simulation (Fig. 13A; para 0069; para 0148) on basis of time series observation (para 0104) output of predicted temperatures (para 0106, 0116, 0144) and succcessive correlation thereof from multiple recurrent neural network runs (para 0105)
	Walters also discloses recurret neural network (para 0128, 0136; Fig. 14) including simulation of conditions and operations associated with training dataset to implement similarity satisfying model (Fig. 9; para 0108-0110), prediction metrics check (para 0131) and synthetic data training (para 0112; simulation - para 0113)
	As for (ii),
	Lee discloses modeling via supervised learning or deep learning over respective data set of a first and second building using and initializing parameters of deep learning model, to establish information such as predicted values related to thermal task performed by each building (see claim 1-9 pg.11) thereby to retrain the model or adjusting the dynamic thermal variables of the affected model, using a AM&V layer that compares model-predicted output with actual output of the model (para 0075) to provide diagnosis and response to faults by a FDD layer (para 0077), using a periodic schedule that retrain the target model that predict future values (states or conditions of a building - para 0004) over time (para 0007-0012) to improve control over equipment via an environmental attribute of a building using the target model.
	Use of a predictive model to compare predicted output values with actual values is shown McDonnell comparison of building models; that is, automated implementation of fittest models is carried out via neural network techniques (para 0051) whereby features are trained and whose predicted values are generated by the automated model to differentiate between features deemed predicted correctly and the total number of features submitted as input (para 00160) so that fitness score from one training can be used as training data towards further perfecting paramater selection (Fig. 1), the comparing effectuated between actual values of a feature of the test with predicted values thereof (para 0053; Fig. 4), where evaluation of the fitness score can be used to adjust parametric characteristics of the target model or retraining a relevant neural network (para 0086-0087) based on result of the training (claim 11-12, pg. 13) or adjusting one or more training hyperparameters (para 0033, 0084) used by the automated model generation process.
	Piche discloses disturbance rejection model (neural network, training dataset, predicted output vector - para 0054-0062; train models that predict ... temperature changes - para 0129; neural networks - para 0127-0131) using neural network algorithms via training (Fig. 6, 8, 10) that includes first and second hyperparameter carried out as time series (para 0133; para 0064, 0066; trained values of the hyperparameter - para 0020); where predicted value by the output respective to actual value of the system output constitute a difference generated by the neural network and serving as bias indicative of an error to be considered by the rejection model (para 0134), the difference acting as feedback for further updates to be made to the hyperparameter values based on which to reconfigure weight vector that support identification and propagation of a error (para 0138)
	Walters discloses predictive model training using recurrent neural network (para 0178, 0180, 0190, 0198 ), including update of training parameters (parfa 0050) to improve similarity (para 0024; Fig, 9) indicative of predictive accuracy metrics (para 0051-0052) or quality of the correlation (para 0053; similarity/quality score - para 0098; similarity score, quality score - para 0111) between input and output generated as part of the training that enables tuning of hyperparameter thereof (para 0197), where adjusting model hyperparameters is part of dissimilarity verifying implemented with recursive or regression training (Fig. 18-19) coupled with data drift check performed after each prediction model run (para 0131, 0184, 0196, 0200- 0201) such that, the larger number of iterations implemented would improve quality of the similarity refinement (para 0053), in terms of highest quality score finalized from iteratively tuning a hyperparameter; where dataset used by the predictive model include predicted and actual temperatures (para 0192).
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Lee’s predictive model training and model retraining thereof and parameter adjusting with a simulation environment – as per Walters and Tocornal - and simulated data allowing recursive model update and hyperparameter tuning - as per Walters and McDonnell - on the basis of a difference - as per Walters and Piche difference rejecting model - between the predicted temperature outputted from the trained temperature prediction model, and an actual temperature - as per Walters or McDonnell - the recursive model training including performing repeat of training of the temperature prediction model - as per Walters - repeat of setting of the hyperparameter and updating of the hyperparameter on the basis of the difference - as per Walters - between the predicted temperature and the actual  temperature by a predetermined number of times or more to set a final hyperparameter of the temperature prediction model - as per the similarity quality refining by Walters; because
	machine learning being a form of artificial intelligence adaptation and training models to simulate behavior, parameter variability, or predict changeable state of certain variables (thermal characteristic or HVAC temperature) associated in real-world process entails effect of verifying whether any predicted outcome or results from simulated instances of trained model implementations would satisfy with the actual dataset (real measured values) used to initiate the training or simulation, and comparing predicted data and real data as part of the similarity correlation underlying each instance of machine learning or predictive model run not only is predicated upon minimizing dissimilarity of simulated/trained dataset (i.e. predicted temperature versus actual temperature) but also upon need for recursive check of successive predicted model outcome - for effect of satisfying a quality score as set forth in Walters - according to which repeating the training (including adjustment to the model parameters or input settin(i) as set forth above represents a proper course of action dictated by simulation scenario where predictive model outcome (in terms similarity metric) falling short of expectation, so that refining of trained parameters (hyperparameter tuning) by recursive model readaptation would yield a best quality score in terms of most suitable and applicable learning/insights which would in turn enable proper corrective measures to be generated to overcome real-world operational faults or rectify process or relevant equipment deficiencies.
	B) Nor does Lee explicitly disclose 
	wherein the hyperparameter is updated based on a first condition and a second condition,
	the first condition is to update only a first element of the hyperparameter excluding a second element of the hyperparameter set to a fixed value by a user, and
	the second condition is to maintain the fixed value for the second element of the hyperparameter without updating the second element of the hyperparameter.
	HVAC systems underlying the building management systems and BMS controller in Lee support management of cooling, heating, ventilation entities and equipment (para 0033-0038; Fig. 1-5) construed as a management network of building functionalities having communication and BMS network nodes for active discovery and model distribution (para 0080), the deep learning model for building dynamics and predicting modeled tasks, data carried out as neural network types (Fig. 6-9).
	Baker discloses neural networks for hyperparameter tuning per effect of machine learning and training set configured to provide convergence of hyperparameters via phase of training process to address deviation and improve convergence among batches of trained data (para 0106) via successive and gradual reduction of successive magnitude differences (para 0135), where a hyperparameter being controlled include a learning rate portion called “step” as learned parameter which can change; whereas the learning rate can also be set as fixed per optimization purpose of the tuning; where gradient of values underlying the nodal convergence includes a temperature node represented by a mathematical function or a hyperparameter (para 0094; Fig 11); hence convergence of hyperparameters toward a final point (where difference in gradient magnitude is reduced) entails convergence achieved in setting a final hyperparameter, using neural network where each hierarchical node represents a hyperparameter implementable either as a fixed rate or a changing “step” portion of its learning rate is recognized.
	Almond discloses model calibration tasks for evaluating parameter convergence, where valuation of a distribution of variables depend of changeable state of values thereof, in accordance to a MCMC algorithm (para 0080; Fig. 11) using a Priorlaw object of a hierarchical model in conjunction with hyperparameters in a variable phase (Fig. 12) to relate likelihood relationships between the law and the hyperparameters in view of the distribution of parameters, such that, when the likelihood relationship can be applied, the hyperparameters are controlled by the law and set as parameters for the MCMC model whose values are updated with each sampling (para 0133), and when the hyperparameters might have fixed values when they have no controlling laws, (para 0131); hence valuation of models from a variable phase including circumstance or mode that supports cusing hyperparameter variable values with each sampling and circumstance/mode that proffer hyperparameter as fixed value(s) mode is recognized.
	Further, Koch discloses hyperparameter tuning for machine learning, where for configuring input dataset of a training, variable and fixed part of a hyperparameter is checked from parsing one or more indicators (sixth indicator – para 0075) associated with the parameter selection, where a particular (eighth) indicator defining values of the hyperparameter signifies as operator type that either provides a fixed default value in place of the hypervalue (para 0089) or a list of upper/lower bound values for use as possible selection for the hyperparameter, instead of the fixed/default value.  Hence, ML with provision of selectable hyperparameter in terms of conditional mode that utilizes default, unchanging value and conditional mode in which possible values are selectable from a range thereof is recognized in the process of configuring gradient boosting of a decision tree model (para 0090-0093).
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art so that 
	a) the configuration for convergence training including consideration of hyperparameter setting condition - as per Koch mode - would implement dual possibility of either choosing a variable value set thereof or adopting a fixed value thereof; where tuning a model law would equally rely on hyperparametric dual scenario setting including implementing a fixed part version of a hyperparameter or a changeable part thereof - as in Almond condition/mode – to exploit flexibility of the dual mode of hyperparameter implementing when setting or resetting a training model;
 	b) applying the configuration of a training dataset per a deep learning as set forth in Lee with machine learning (ANN) by way of hyperparameter implementation – as set forth above - would not only put into use hyperparameter selectivity in terms of a fixed or variable value settings but would also enhance the model tuning with possbility to iteratively adjust the hyperparametric -- within nodal hierarchy of a neural network training (ANN) – in accordance with the deep learning purpose of maximizing dataset similarity from various ANN simulation instances so that similarity-based convergence of hyperparameters - as per Baker - associated the neural hierarchy include nodal representation of each hyperparameter as a node value among other nodal candidates identifed for convergence - as per Baker - where a hypeparameter comprises a learning rate, where a partial element thereof can be implemented as a fixed value while enabling the neural network processing to (1) update the other partial (changeable) element of the hyperparameter’s learning rate in terms of a setting condition that maintains the fixed value for the second element of the hyperparameter without updating it - as per Baker, - and (2) set the final hyperparameter on basis of the convergence result, of the hyperparameter in terms of the other setting condition that updates only a first element of the hyperparameter excluding a second element which can be set to a fixed value by a user - as per Baker nodal convergence approach in which the hyperparameter dynamics and learning rate configuration thereof comprises a partial element having the fixed value and the other partial element; because	configuration for a deep tuning or machine learning entails iterative training until a set of parametric input-output matching satisfies a desired solution which require parameter update and re-implementing portion of outcome back into the model input, and exercising the dual parameterization mode of a hyperparameter in accordance to need of retaining a fixed portion of this parameter while updating the other portion as set forth above with the tuning of a machine learning model, superfluous configuration of a variable setting stage can be avoided, while portion of variables that necessitate deeper experimentation or alteration would be subjected to a retraining stage, in the sense that the typical machine learning input/output correlation can be progressively narrowed down to a most satisfying degree of dataset similarity which represents a best solution achieved from either maintaining variable or modifying its value using cycles of selecting and reconfiguring parameter as set forth above,  the selective retaining or updating mode thereof mitigating cost in resources utilization associated with machine learning cycles, with added possibility of achieving a most optimum solution as purported via use of the deep learning and result from regressive model data update combined with partial data retention borrowed from the dual (hyperparameter as shown in Koch and Almond) setting condition from above.  	
	As per claim 2, Lee does not explicitly disclose (apparatus according to claim 1), wherein the temperature prediction model is a recurrent neural network that is trained by using time series data comprising control information and a temperature according to the control information so as to output the predicted temperature.
	Tocornal discloses of time series observation (para 0104) output of predicted temperatures (para 0106, 0116, 0144) and succcessive correlation thereof from multiple recurrent neural network runs (para 0105)
	Walters discloses time series analysis, or classification (para 0006) underlying recursive prediction models (recurrent neural netwok - para 0140, 0142, 0158) having simulation of data and model conditions (para 0113; Fig. 10), including predictive model and trained data set in terms of predicted and actual temperature values (para 0192)
	Therefore, based on use of temporal data such as time-series underlying faults identification by Lee use of a FDD layer (para 0078; time series prediction task - para 0107; Fig. 8) It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Lee’s predictive model execution and correlation of outcome versus training set input, so that temperature prediction model is a recurrent neural network - as in Walters - that is trained by using time series data - per Lee, Walters and Tocornal - comprising control information and a temperature according to the control information so as to output the predicted temperature; because
	time steps and expression of predictive tasks based thereon enable mathematical as well as time-based representation of training sets or tasks evolution over time, including numerical variation at specific steps or sequential aspects of simulated parameters and model conditions provided as observables made possible from direct programmatic formulation of the time-based model task, and coupling time series as part of implementation of model analytics for reinforcing deep learning and recursive predictive model evaluation as set forth above, control type of deficiencies and parametric variability (predicted temperature versus actual temperature) and potential faults thereof can be derived from similarity check applied to each of the recursive stages, so that narrowing down effect by repetitive correlation process would be able to generate a best fit or quality score to the training, the satisfactory effect thereof can be applied towards addressing the operational faults so that undesirable variability of real-world variables, process deviations or under-performing implementation behavior can be corrected.
	As per claim 3, Lee discloses (apparatus according to claim 2), wherein the processor is configured to:
	provide the time series data (refer to rationale in claim 2) to the temperature prediction model in which the hyperparameter (refer to claim 1) is set to train the temperature prediction model so that the temperature prediction model in which the hyperparameter is set (refer to claim 1) outputs the predicted temperature (refer to rationale A(ii) in claim 1));
	input actual control information for a predetermined time period (Note1: provision of parameters to support time series of a predictive model to learn on temperature variability reads on input control information of a given control time period in training respective temperature prediction tasks of the model - see Lee: para 0078; time series prediction task - para 0107; Fig. 8; refer to rationale in claim 2) into the trained temperature prediction model; and
	update the hyperparameter (refer to rationale A(ii) in claim 1) on the basis of a difference between the actual temperature corresponding to the actual control information for the predetermined time period and the predicted temperature outputted (refer to rationale A in claim 1) based on the actual control information for the predetermined time period (see Note1).
	As per claim 6, Lee discloses apparatus according to claim 1, wherein the processor is configured to update the hyperparameter (refer to rationale in claim 1) on the basis of any one algorithm of bayesian optimization, reinforcement learning (supervised learning, deep learning - para 0099 - Note2: supervised learning and deep learning reads on variants of reinforcement learnin(i), and bayesian optimization & hyperband.
	As per claims 7-8, Lee does not explicitly disclose apparatus according to claim 1, 
	(i) wherein the first and second elements of the hyperparameter comprise at least one of the number of layers, the number of nodes for each layer, the number of times of repeated learning, a learning rate, or a drop rate.
	(ii) wherein the processor is configured to: update the first element of the hyperparameter; and set the final hyperparameter comprising the second element having the fixed value and the first element.
	But setting a training set with hyperparameter is shown in Baker for achieving a convergence algorithm by which convergence of hyperparameters toward a final point (where difference in gradient magnitude is reduced) effectuates convergence in setting a final hyperparameter, whereas a hyperparameter comprising a node of a neural network hierarchy, a fixed learning rate or a changing “step” portion of its learning rate.
	Hence, setting parameter for achieving a machine learning that fine tune hyperparameter per Lee so to reach convergence that comprises a learning rate would have been obvious per rationale B from clami 1.
	Likewise, update to a hyperparameter as result from multiple stages of machine learning in accordance to selective adjusting by the fixed value/variable value mode for hyperparameter configuration has been shown as obvious for configurring a training input and updating a training outcome via rationale B in claim 1; hence finetuning a model (and iteratively updating training set) reaching a point enabling one to set the final hyperparameter that includes the second element having the fixed value and the first element obtained from successive updates – as per Baker -  would have been obvious for the same reasons set forth with rationale B using Baker, Koch and Almond from above.
	As per claim 9, Lee discloses a method for providing a simulation environment, the method comprising:
	setting a hyperparameter of a temperature prediction model, training the temperature prediction model, in which the hyperparameter is set, so that the temperature prediction model, in which the hyperparameter is set, outputs a predicted temperature, and 
	updating the hyperparameter on the basis of a difference between the predicted temperature outputted from the trained temperature prediction model, and an actual temperature; and
	repeating the setting of the hyperparameter, the training of the temperature prediction model, and the updating of the hyperparameter on the basis of the difference between the predicted temperature and the actual temperature by a predetermined number of times or more to set a final hyperparameter of the temperature prediction model,
	wherein the hyperparameter is updated based on a first condition and a second condition,
the first condition is to update only a first element of the hyperparameter excluding a second element of the hyperparameter set to a fixed value by a user, and
	the second condition is to maintain the fixed value for the second element of the hyperparameter without updating the second element of the hyperparameter.
	( all of which being addressed in claim 1)
	As per claim 10, Lee discloses method according to claim 9, wherein the temperature prediction model is a recurrent neural network that is trained by using time series data comprising control information and a temperature according to the control information so as to output the predicted temperature.
	( all of which being addressed in claim 2)
	As per claim 11, Lee discloses method according to claim 10, wherein the updating of the hyperparameter comprises:
	providing the time series data to the temperature prediction model in which the hyperparameter is set to train the temperature prediction model so that the temperature prediction model in which the hyperparameter is set outputs the predicted temperature;
inputting actual control information for a predetermined time period into the trained temperature prediction model; and
updating the hyperparameter on the basis of a difference between the actual temperature corresponding to the actual control information for the predetermined time period and the predicted temperature outputted based on the actual control information for the predetermined time period.
	( all of which being addressed in claim 3)
	As per claim 14, Lee discloses method according to claim 9, further comprising:
inputting control information (dataset 602, measurements collected, conditions at the building ... on which a predictive model can be trained - para 0093; Fig. 6; para 0097-0099; temperature input, temperature control algorihm - para 0089) into the temperature prediction model (predictive model - Fig. 6-7; predictive control approach to generate temperature setpoints - para 0110; to predict temperature - para 0114), in which the final hyperparameter is set, to acquire the predicted temperature (refer to rationale A in claim 1); and allowing an artificial intelligence device to update (see adjusting from below), based on reinforcement learning (refer to claim 6), a control function (thermal dynamic features- para 0012; adjusting a speed of fan - para 0054) on the basis of the predicted temperature (para 0110, 0114) corresponding to the control information (MPC algorithms - para 0049, para 0089; para 0114).
Claims 4-5, 12-13 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Lee et al, USPubN: 2020/0356857 (herein Lee) in view of McDonnell et al, USPubN: 2020/0175378 (herein McDonnell), and Piche et al, USPubN: 2018/0025288 (herein Piche), further in view of Tocornal et al, USPubN: 2020/0356839 (herein Tocornal) and Walters et al, USPubN: 2020/0012900 (herein Walters) and Baker, USPubN: 2020/0143240 (herein Baker) Koch et al, USPubN: 2018/0240041 (herein Koch) and Almond et al, USPubN: 2006/0003303 (herein Almond) and further of Goodsitt et al, USPubN: 2020/0012935 (herein Goodsitt)
	As per claims 4-5, Lee discloses apparatus according to claim 1, wherein the processor is configured to set a hyperparameter (refer to rationale A(ii) in claim 1), in which the difference between the predicted temperature outputted from the trained temperature prediction model and the actual temperature is minimized (refer to rationale A(ii) in claim 1).
	Lee does not explicitly disclose processor is configured to 
	(i) set a hyperparameter, in which the difference between the predicted temperature outputted from the trained temperature prediction model and the actual temperature is minimized, to the final hyperparameter, within a searching range of the hyperparameter.
	(ii) set a hyperparameter, in which the difference between the predicted temperature outputted from the trained temperature prediction model and the actual temperature is less than a preset value, to the final hyperparameter.
	Goodsitt discloses neural network as machine learning to implement prediction model and model optimization (para 0148) where training is geared for tuning hyperparameters (see Abstract) using recurrent neural network (para 0157-0158); where performance metric returned from executed instances to be considered by a model optimizer provides selectable values of hyperparameters deemed close (similar) to the values returned, where candidate range of hyperparameter value are provided in a geometric grid for the optimizer to process and identify (para 0164) a best value selection so as to provision the model for best performance (para 0165) and achieving the training, where the performance metric from evaluation of a trained model is based on similarity between model generated data and that of the initial input dataset (para 0162), the similarity satisfying a predetermined threshold (para 0166) and used as termination criterion (satisfaction 1709 - Fig. 17). So, a range of hyperparameters pre-established for improving a trained model where criterion to end the training is based the best hyperparameter selection associated with evaluation of (model) performance metric or similarity score satisfying a threshold, as set forth above entails setting a final hyperparameter (HPM) as “termination criterion” based on range of selectable HPM values and similarity metric meeting a threshold as criterion to terminate a training.
	Therefore, as minimizing data sets difference entails maximizing similarity among the trained sets from successive training runs, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement recursive training per effect of obvious tuning hyperparameter (as set forth per rationale A in claim 1) and repeating model training in Lee so that processor configured with the recursive model training is configured to (a) set a hyperparameter by which difference between predicted and actual temperature is to be minimized to a final hyperparameter, within a searching range of the hyperparameter - as set forth in Goodsitt similarity metric- and (b) set a hyperparameter, in which satisfying similarity metric includes minimizing effect on the difference between the predicted temperature outputted from the trained temperature prediction model and the actual temperature is less than a preset value (similarity satisfying a threshold - per Goodsitt) to a final hyperparameter based on termination criterion achieved with most satisfying similarity score (per Goodsitt); because
	ultimate purpose in evaluating performance of training model and recursive machine learning implementation thereof relies on being able to generate the most satisfactory correlation result in evaluating model output training sets against input or datasets used for configuring each training instance, and using a range of adjustable hyperparameter as candidate to implement a model, coupled with generation of a similarity score - as set forth above - established as termination criterion would not only improve efficiency of a training via judicious parametric selection but would also enable the overall machine learning, on basis of satisfying a criterion, to arrive at a best performance level thereof - use of best similarity score as indicator for termination- in the course of predictive model covering thereby optimizing the training resources by fast-concluding or shortening the training process.
	As per claims 12-13, refer to rationale of claims 4-5 from above.
	Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are moot in light of the new grounds of rejection which have been necessitated by the Amendments.
	Applicants arguments appear heavily relying upon the first and second condition in setting a hyperparameter in relation to a prediction model training and repeating an update; but in view of the new language now included with the Applicant’s Amendment, the merits of the argument is deemed largey premature in view of the latest state of the prosecution and grounds of rejection therein that are updated to meet the state of the Amendment.
	The claims 1-14 stand rejected as set forth in the Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

July 18, 2022